Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  December 23, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  151281                                                                                                Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Joan L. Larsen,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 151281
                                                                     COA: 325547
                                                                     Ingham CC: 13-000766-FH
  THEODORE HOYLE, JR.,
           Defendant-Appellant.

  ____________________________________/

          By order of September 30, 2015, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 19, 2015 order of the Court of Appeals.
  On order of the Court, the answer having been received, the application for leave to
  appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to
  appeal, we REMAND this case to the Ingham Circuit Court to determine whether the
  court would have imposed a materially different sentence under the sentencing procedure
  described in People v Lockridge, 498 Mich 358 (2015). On remand, the trial court shall
  follow the procedure described in Part VI of our opinion. If the trial court determines
  that it would have imposed the same sentence absent the unconstitutional constraint on its
  discretion, it may reaffirm the original sentence. If, however, the trial court determines
  that it would not have imposed the same sentence absent the unconstitutional constraint
  on its discretion, it shall resentence the defendant. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.

         We do not retain jurisdiction.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            December 23, 2015
           a1216
                                                                                Clerk